AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON OCTOBER , 2007 REGISTRATION NO. 333-[] UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ALADDIN KNOWLEDGE SYSTEMS LTD. (Exact name of registrant as specified in its charter) Israel Not Applicable (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 15 BEIT OVED STREET, TEL-AVIV 61110, ISRAEL (Address of Principal Executive Offices) (Zip Code) ALADDIN KNOWLEDGE SYSTEMS LTD. 2 (Full title of the plan) Aladdin Knowledge Systems, Inc. 2920 N.Arlington Heights Road Arlington Heights, IL 60004 (847) 818-3800 (Name, address and telephone number, including area code, of agent for service) CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee 2003 Worldwide Share Option Plan, Ordinary Shares, par value NIS 0.01 per share 250,000 $23.61(*) $5,902,500(*) $181.21 (*) Estimated in accordance with Rule 457(c) and 457(h) of the Securities Act of 1933, as amended, solely for the purpose of calculating the filing fee on the basis of $23.61 per share, which represents the average of the high and low prices of the Ordinary Shares as reported onthe NASDAQ Global Market on October 12, 2007, which is within five (5) business days prior to the date of this Registration Statement. On November 30, 2004, Aladdin Knowledge Systems Ltd. (the “Registrant”) filed with the Securities and Exchange Commission (the “Commission”) a Registration Statement on Form S-8 (File No. 333-120841) relating to 500,000 ordinary shares to be offered and sold under the Plan set forth on the cover page of this Registration Statement and the contents of such prior Registration Statement are incorporated into this Registration Statement by reference.On June 29, 2006 the Registrant filed with the Commission a Registration Statement on Form S-8 (file No. 333-135450) relating to an increase of an additional 500,000 ordinary shares to be offered and sold under the Plan set forth on the cover page of this Registration Statement and the contents of such prior Registration Statement are incorporated into this Registration Statement by reference. This Registration Statement covers an additional increase of 250,000 ordinary shares pursuant to the automatic share increase provisions of the Plan. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 8.Exhibits. The following exhibits are filed herewith: Exhibit No.Description 4.1
